Citation Nr: 1500015	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  11-00 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from April 1971 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Virtual VA paperless claims processing system includes an Appellant's Brief submitted by the Veteran's representative.  The Veterans Benefits Management System currently contains no documents pertaining to the Veteran.
 

FINDING OF FACT

The Veteran is as likely as not in need of the regular aid and attendance of another person due to service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for special monthly compensation based on the need for regular aid and attendance of another person are met.  38 C.F.R. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As discussed below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.

Law and Regulations

The Veteran claims entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person.  This matter is governed by provisions of 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Entitlement to the SMC benefits sought requires that the conditions described be due to service-connected disability.  In this case, the disabilities for which service connection has been granted are chronic obstructive pulmonary disease (COPD), rated as 100 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; lumbar disc disease, status post L4-5 laminectomy, rating as 40 percent disabling; third degree burn scars of the left leg, area greater than 12 square inches, rated as 20 percent disabling; chondromalacia patella, right knee with degenerative changes, rated as 10 percent disabling; chronic rhinitis with history of sinusitis, rated as 10 percent disabling; and five additional disabilities rated as noncompensably disabling.

At a VA examination in September 2010, the examiner, a VA physician specializing  in occupational medicine, opined that the circumstances under which the Veteran could leave the home were for medical care only.  He opined that the Veteran's functional impairments were permanent.  On physical examination he noted that the Veteran's service-connected thoracolumbar spine disability rendered the Veteran unable to bend forward sufficiently to lift pants, don socks or shoes, or reach for anything on the floor.  He also noted that the Veteran had radicular pain in the lower extremities, the left side being more severe than the right.  He found the Veteran to experience marked difficulty in dressing and undressing, self-bathing, and self-grooming.  The Veteran experienced some but less extensive difficulty in self-feeding and self-toileting.  The examiner indicated that the Veteran had poor propulsion of the lower extremities.  The examiner opined that the Veteran was unable to prepare food for himself, and needed assistance with managing his medications.  The Veteran's spouse was noted to assist with dressing and bathing, and sometimes assist with toilet hygiene.  It was further noted that the Veteran's spouse assists with the Veteran falls.  

The examiner recounted that the Veteran's spouse had to quit her work to serve as a full-time assistant to the Veteran.  He was unable to perform any chores, cook, or clean.  The Veteran's wife was noted to manage the Veteran's multiple medications.  The examiner further noted that the Veteran's service-connected pulmonary disability resulted in the need for 24-hour-a-day oxygen supplementation.  

The examiner summarized his findings by stating that the Veteran's COPD, arthritis and spine disabilities are severely limiting, and, absent his spouse,  he would need to live in a nursing home or assisted living environment.  

The examiner indicated he had reviewed the Veteran's claims file and medical records.

The Board affords the reasoned and medically expert opinions and findings of the VA physician who conducted the September 2010 VA examination to be competent medical opinion evidence of a very high probative value and weight.  They are based on review of the claims file, review of the Veteran's medical records, history as provided by the Veteran, physical examination of the Veteran, and specific consideration of the extent to which service-connected disabilities affect the Veteran's activities of daily living.

The Board acknowledges the August 2009 findings of a VA nurse-practitioner which are greatly at odds with the September 2010 VA physician's findings.  However, the VA physician has a higher degree of training and expertise in medicine generally and is a VA attending physician in a highly relevant field of medicine, and unlike the summary and unexplained August 2009 findings of the VA nurse-practitioner, the findings of the VA physician are well-explained and based on review of the claims file, review of the Veteran's medical records, and extended physical examination of the Veteran.  The VA examining physician's opinions are therefore afforded a significantly higher probative weight.

Further, while there are medical treatment records in the claims file to demonstrate that the Veteran does not meet each and every of the listed criteria for SMC based on the need for aid and attendance, and which are inconsistent or equivocal as relevant to questions as to whether certain of the criteria are met, the Board notes that it is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  Additionally, while many VA treatment notes indicate that the Veteran is independent in activities of daily living, they make this finding only summarily, and do not discuss whether the Veteran is able to bathe himself or dress himself independently in light of his service-connected disabilities, as did the September 2010 VA examiner.

At least one of the criteria listed at § 3.352(a) must be present for a grant of SMC based on need for aid and attendance.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In the present case, the most probative evidence of record, in the form of the September 2010 VA examination report, serves to demonstrate that the Veteran is unable dress or undress himself, by reason of his service-connected lumbar spine disability; and requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment, by reason of his need for aid after falls, his inability to reach to the floor to pick up objects, and his 24-hour-a-day need for oxygen supplementation.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to SMC based on the need for the regular aid and attendance of another person is warranted.


ORDER

Entitlement to SMC based on the need for the regular aid and attendance of another person is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


